DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4, 9 and 10 are objected to because of the following informalities:    
Claim 4 recites the limitation "the current" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "(820" [sic] in line 9.
Claim 9 recites the limitation "the crossing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 inherits the same from claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague, confusing and indefinite. The meets and bounds of the claims are unascertainable. Where do the sequences start and stop? Which part of the sequence is a first one of the sequences? How does the sequence vary? What is a same state of a second one of the sequences? Claim 1 makes very little sense in its current form.
Claim 1 recites the limitation "the bridge having the first one of the two sequences applied" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the bridge having the sequence applied" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "and/or" in line 8.  Does this mean “and”, or does this mean “or”?
Claims 2-15 inherit the same from claim 1.
Claim 3 recites the limitation "the switchings of the sequences" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the voltages across the bridges" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said switchings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the central portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the switching times" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "and/or" in line 2.  Does this mean “and”, or does this mean “or”?
Claim 5 recites the limitation "the voltage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the other one" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the switching times" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other one" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said calculation” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the transferable power estimated" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a value" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Is this the same value in line 3 of claim 9?
Claim 9 recites the limitation "and/or" in line 8.  Does this mean “and”, or does this mean “or”?
Claim 9 recites the limitation "the crossing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said central portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the current threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "voltages" in line 6.  There is insufficient antecedent basis for this limitation in the claim. What or which voltages?
Claim 11 recites the limitation "a value" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Is this the same value claimed in line 3 of claim 11?
Claim 11 recites the limitation "between voltages" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Which voltages?
Claim 12 recites the limitation "the value of a ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13; is this a method claim or an apparatus claim?
Claim 14 recites the limitation "converter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A converter was claimed in line 1 of claim 1. Is this the limitation the application is referring to?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Rajashekara et al. (US 2021/0135581).
The meets and bounds of the claims are undeterminable based on the current condition of the claims. The rejection is based on the best understanding of the claim language. 
Rajashekara et al. disclose a dual active bridge converter repeating switching states of a plural states for a plurality of switches for each of the bridges.  DABs (Ma1-Ma4; M1b-M4b; M5-M8). Transformer T.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Li et al. ("A Boost-Full-Bridge-Type Single-Active-Bridge Isolated AC-DC Converter" - IEEE).
The meets and bounds of the claims are undeterminable based on the current condition of the claims. The rejection is based on the best understanding of the claim language. 
Li et al. disclose a dual active bridge converter repeating switching states of a plural states for a plurality of switches for each of the bridges.  DABs (Fig 2b, Fig. 3a). sequences (fig. 5 a/b).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9365122 Kajouke et al. disclose a power line conditioning system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                               12/03/2022